Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an “INFORMATION PROCESSING APPARATUS HAVING GENERAL-USE PRINTING PROGRAM, PRINTING METHOD OF CONTROLLING INFORMATION PROCESSING APPARATUS, AND NON-TRANSITORY COMPUTER-READABLE RECORDING MEDIUM THEREFOR” [Closest Prior Art: Morita et al. (US-2017/0160997): Fig 1, par 0028-0032, 0035, 0038, 0045, 0056, 0062-0069; Xiao (US-2010/0188680): Fig 8, par 0039-0041, 0061; Miyata (US-2010/0262965): par 0067, 0071-0072; Kato (US-2011/0292445): par 0119-0124; Furuya (US-2006/0082802): Figs 14-1, 14-2, par 0121-0122, 0126, 0128-0133; Kawaguchi (US-2017/0339735): par 0078; Saito (US-2020/0004478): Figs 2, 5, 7, par 0032-0033, 0050-0058].
In response to the Office Action mailed on 2/9/2021, Applicant’s request in view of the amendments/arguments have been reviewed and respectfully considered. In view of the remarks and amendments [See Applicant’s Arguments: page 14, 2nd and 3rd paragraphs and page 16, 1st and 2nd paragraphs], independent claims 1 and 12-16 are allowed for at least the reasons followed:
Morita in view of Xiao, Miyata, Kato, Furuya, Kawaguchi, and further in view of the prior art searched and/or cited including Saito does not teach nor render obvious the combination of limitations including:
wherein the controller is configured to perform, using the supporting program, an obtaining process, a determining process and a displaying process in response to the driverless general-use printing program receiving a print instruction to cause the printer to execute printing of an image, the obtaining process, determining process and displaying process being performed after the driverless general-use printing program receives a print parameter of a print job corresponding to the print instruction and before the driverless general-use printing program generates print data, wherein the obtaining process is a process of obtaining information of the printer from the printer through the communication interface, the information of the printer including setting information set to the printer, wherein the determining process is a process of determining, based on the obtained information of the printer, whether a display condition is satisfied, the display condition being a condition to output a message regarding the information, and wherein the displaying process is a process of displaying the message on the display when it is determined that the display condition is satisfied in the determining process, the display condition being satisfied when a value of the print parameter does not coincide with a value indicated by the setting information corresponding to the print parameter” as recited in independent claim 13 [similar program claim 1 and method claim 15]; and
driverless general-use printing program is implemented in an operating system of the information processing apparatus, wherein a supporting program corresponding to a printer connectable to the information processing apparatus is implemented in the information processing apparatus, wherein the controller is configured to perform, using the supporting program, a determining process and a displaying process when a print parameter of a print job corresponding to a print instruction is received in response to the driverless general-use printing program receiving the print instruction to cause the printer to execute printing of an image and before the driverless general-use printing program generates print data, wherein the print parameter includes at least one of a specific parameter and an other parameter, a message based on the specific parameter being subjected to be displayed, a message based on the other parameter being not subjected to be displayed, the at least one specific parameter being designated by the supporting program in advance before the print instruction is received by the driverless general use-printing program, wherein the determining process is a process of determining whether the specific parameter is included in the print parameter of the print job corresponding to the print instruction, and wherein the displaying process is a process of displaying a message on the display based on the specific parameter when it is determined that the specific parameter is included in the print parameter” as recited in independent claim 14 [similar program claim 12 and method claim 16].
Dependent claims 2, 3 and 5-11 are allowed for being dependent on allowable independent claim 1.
Therefore, claims 1-3 and 5-16 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677